IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 10, 2008
                                     No. 07-40171
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

TIMMIE PARKS

                                                  Plaintiff-Appellant

v.

GOVERNOR RICK PERRY; CHRISTINA MELTON CRAIN, Executive Director
of the TBCJ in Dallas, TX; BRAD LIVINGSTON, Executive Director of TDCJ in
Austin, TX; NATHANIEL QUARTERMAN, Director, TDCJ in Huntsville, TX

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 5:06-CV-255


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Timmie Parks, Texas prisoner # 697966, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 complaint pursuant to 28 U.S.C. § 1915A(b)(1).
We review a § 1915A dismissal de novo. Ruiz v. United States, 160 F.3d 273, 275
(5th Cir. 1998).
       Parks argues that several Texas statutes governing the earning of,
revocation of, and purpose of good-time credits have created a liberty and


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 07-40171

property interest in accrued good-time credits. In particular, he cites TEX. GOV’T
CODE ANN. §§ 498.003(b) and (d), 498.004, 498.0042, 498.0045, and TEX. CODE
CRIM. PROC. ANN. art. 37.07 § 4(a). Texas Government Code § 498.003 provides
for the accrual of good-conduct time, and sections 498.004, 498.0042, and
498.0045 provide for the forfeiture of good-conduct time for various reasons.
Section 498.003(a) specifically states that good-conduct time is a privilege, not
a right, and applies only to eligibility for parole or mandatory supervision.
Parks cites no authority and makes no persuasive argument for why these
statutes should be held to create a liberty or property interest in good-conduct
time. We hold that these statutes do not create a liberty or property interest in
good-time credits. See Creel v. Keene, 928 F.2d 707, 708, 711-12 (5th Cir.1991)
(holding that there is no constitutional expectancy of parole in Texas). Parks’s
essential claim is that because he is not eligible for mandatory supervision and
his parole eligibility date is set by statute due to his § 3g conviction, his good-
time credits have been rendered of no value to him. Parks’s good-time credits
are valuable because they will be considered by the Parole Board when he
becomes eligible for parole. See Espinosa v. Texas, 29 S.W.3d 257, 261 (Tex. Ct.
App.2000).
      Parks argues that Texas Government Code section 498.003 is
unconstitutional as applied to him. He argues that this statute creates a right
to earn good time. He argues that if he has a property or liberty interest in his
accrued good time, then it is unconstitutional to apply section 498.003’s
limitation on the use of the credits to eligibility for parole and mandatory
supervision to him because he is not eligible for mandatory supervision and his
parole eligibility date is set by statute. Section 498.003(a) specifically states that
good-conduct time is a privilege, not a right. We have already held that this
statute does not create a liberty or property interest in good-conduct time, and
so its application to Parks deprives him of no constitutional right.



                                          2
                                  No. 07-40171

      Parks argues that his accrued good-time credits were property taken
without just compensation in violation of the Takings Clause. Parks’s argument
is without merit based on the lack of a property interest.
      Parks argues that the distinction made by Texas law between prisoners
who are eligible for mandatory supervision and those who are not eligible by
virtue of being convicted of violent crimes violates equal protection. Parks also
argues that the statutes creating that distinction are illegal Bills of Attainder.
Parks raised the equal protection claim for the first time in his motion to alter
or amend the judgment. Parks did not raise the Bill of Attainder argument in
the district court. We do not consider these arguments.           See Leverette v.
Louisville Ladder Co., 183 F.3d 339, 341 (5th Cir. 1999) (stating that we will not
consider an issue that has not been raised at all in the district court absent
extraordinary circumstances and will not consider an issue raised for the first
time in a motion for reconsideration); Trust Co. Bank v. U.S. Gypsum Co., 950
F.2d 1144, 1152 (5th Cir. 1992) (holding that claim raised for the first time in a
FED. R. CIV. P. 59(e) motion was waived on appeal).
      Parks has not shown that he has been denied a state-created property or
liberty interest in good-time credits or that the Texas laws governing good-time
credits result in a constitutional violation on any other basis. The district court
did not err in dismissing the complaint as frivolous and for failure to state a
claim. See Ruiz, 160 F.3d at 275.        The judgment of the district court is
AFFIRMED.       Parks’s motions for the appointment of counsel and the
certification of a class action are DENIED.
      Parks is informed that, pursuant to 28 U.S.C. § 1915(g), this court’s
affirmance of the district court’s dismissal as frivolous and for failure to state a
claim of his § 1983 complaint counts as a strike. See Adepegba v. Hammons, 103
F.3d 383, 387 (5th Cir. 1996) (stating that affirmance of a district court dismissal
as frivolous counts as a single strike).      Parks is cautioned that once he
accumulates three strikes, he may not proceed in forma pauperis in any civil

                                         3
                                  No. 07-40171

action or appeal filed while he is incarcerated or detained in any facility unless
he is under imminent danger of serious physical injury. See § 1915(g).




                                        4